              Case 1:19-cv-00887-EPG Document 22 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11    LEE’S MINI MART, et al,                             Case No. 1:19-cv-00887-EPG

12                    Plaintiffs,
                                                          ORDER RE: STIPULATED REQUEST FOR
13            v.                                          DISMISSAL OF ENTIRE ACTION WITH
                                                          PREJUDICE
14    UNITED STATES OF AMERICA,

15                    Defendant.                          (ECF No. 21)

16

17         Plaintiffs, Lee’s Mini Mart, Jagit Dhillon, Lovejot Singh, Laura Jean Singh, and

18    Satwinder Kaur, and Defendant, United States of America, have filed a stipulation to dismiss

19    the entire action with prejudice (ECF No. 21). In light of the stipulation, the case has ended and

20    is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111

21    F.3d 688, 692 (9th Cir. 1997). All dates and deadlines are vacated. Accordingly, the Clerk of

22    the Court is respectfully directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:      December 4, 2020                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
     Case 1:19-cv-00887-EPG Document 22 Filed 12/04/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                   2
